Name: Commission Regulation (EC) No 895/95 of 24 April 1995 amending Commission Regulation (EC) No 3147/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP)
 Type: Regulation
 Subject Matter: economic geography;  tariff policy;  international trade;  plant product
 Date Published: nan

 No L 92/10 25. 4. 95EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 895/95 of 24 April 1995 amending Commission Regulation (EC) No 3147/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (ACP) THE COMMISSION OF THE EUROPEAN COMMUNITIES, 0702 00 45, 0702 00 50 ; whereas a discrepancy has been found between the additional rates in the table in Regula ­ tion (EC) No 3147/94 and those in the combined nomen ­ clature ; whereas this amendment is applicable from 1 January 1995 ; whereas it seems necessary to amend this Regulation ; Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP)(1), as last amended by Regulation (EC) No 2484/94 (2), and in parti ­ cular Article 27 thereof, HAS ADOPTED THIS REGULATION : Whereas pursuant to Regulation (EC) No 2763/94 (3), as amended by Commission Regulation (EC) No 3147/94 (4), the Commission opened duty-free or reduced-duty Community tariff quotas for certain agricultural products for including fresh or chilled tomatoes, other than cherry tomatoes, of CN codes ex 0702 00 1 5, 0702 00 20, Article 1 The table in Regulation (EC) No 3147/94 is replaced by the following table : Order No CN code Taric subdivision Description Volume (tonnes) Rate of duty (%) '09.1601 0702 00 15 * 19 Tomatoes, other than the cherry 2 000 4,2 l.III tomatoes, fresh or refrigerated from Illi 1 5 November to 30 April of next year || ll * 29 I li 4,2+ 1,8 ECU/ 1 00 kg/net ll * 39 IIII 4,2+3,6 ECU/100 kg/net Il * 49 IIIl 4,2+ 5,4 ECU/100 kg/net ll * 59 l ll 4,2+ 7,3 ECU/100 kg/net Il * 69 I || 4,2+ 36 ECU/100 kg/net 0702 00 20 * 13 4,2 * 63 * 17 4,2 + 2,4 ECU/ 1 00 kg/net I * 67 * 23 4,2 + 4,8 ECU/ 1 00 kg/net I * 73 I * 27 l 4,2 + 7,1 ECU/ 1 00 kg/net * 77 * 33 4,2 + 9,5 ECU/100 kg/net * 83 * 37 4,2 + 36 ECU/ 1 00 kg/net * 87 (  ) OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 265, 15. 10 . 1994, p. 3 . 0 OJ No L 294, 15. 11 . 1994, p. 6 . (4) OJ No L 332, 22. 12. 1994, p . 26. 25. 4. 95 EN Official Journal of the European Communities No L 92/11 Order No CN code Taric subdivision Description Volume (tonnes) Rate of duty (%) 09.1601 0702 00 45 * 12 4,2 (cont'd) II * 32 I I II *52 \ l I * 14 \ 4,2 + 1,4 ECU/ 1 00 kg/net \ * 34 l \ I * 54 \ || *17 I 4,2 + 2,8 ECU/ 1 00 kg/net Il *37 \ Il *57 I II \ *22 I || 4,2+4,1 ECU/ 1 00 kg/net \ II *42 \ Il I *62 I I || *24 I Il 4,2 + 5,5 ECU/100 kg/net ll *44 l Il \ I * 64 \ Il I *27 \ 4,2 + 36 ECU/ 1 00 kg/net ll *47 \ Il II *67 II 0702 00 50 * 19 4,2 || *29 \\ 4,2+ 1,5 ECU/ 1 00 kg/net || *39 \ || 4,2+ 3 ECU/100 kg/net || *49 \ 4,2+4,4 ECU/100 kg/net Il *59 \ ll 4,2+ 5,9 ECU/100 kg/net * 69 I 4,2 + 36 ECU/100 kg/net' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1 995. For the Commission Mario MONTI Member of the Commission